Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
NANCY GOMEZ,)
		   No.  08-02-00324-CR

)
			Appellant,)
			Appeal from

)
v.)
		    County Court at Law No. 2

)
THE STATE OF TEXAS,)
		of El Paso County, Texas

)
			Appellee.)
		       (TC# 20020C00158)


MEMORANDUM OPINION

	Nancy Gomez appeals her conviction for driving while intoxicated.  A jury found Appellant
guilty and assessed her punishment at a fine of $1,000 and confinement in the county jail for 180
days, probated for twenty months.  We affirm.
	Following her conviction, Appellant filed a notice of appeal but failed to make financial
arrangements to pay for the reporter's record.  Appellant did not file an affidavit of indigency or
establish that she is entitled to proceed without payment of costs.  Consequently, this Court entered
an order that the appeal be submitted on the clerk's record alone.  See Tex.R.App.P. 37.3(c).
	Appellant did not file a brief and her retained counsel filed a motion to withdraw on grounds
that he had been retained solely for purposes of trial.  Pursuant to Tex.R.App.P. 38.8(b), we directed
the trial court to conduct a hearing.  Although given notice of the hearing, Appellant did not appear. 
The trial court subsequently ordered Appellant to appear for a hearing to determine whether she is
entitled to court-appointed counsel.  Again, Appellant did not appear. We permitted counsel to
withdraw and ordered the case submitted without the benefit of briefs.  See Tex.R.App.P. 38.8(b)(4). 
In the interest of justice, we have reviewed the entire record but have found no unassigned
fundamental error.  See Lott v. State, 874 S.W.2d 687 (Tex.Crim.App. 1994).  Accordingly, the
judgment of the trial court is affirmed.


March 13, 2003					 
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)